

116 S2692 IS: School Modernization and Efficient Access to Lunches for Students Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2692IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve direct certification, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the School Modernization and Efficient Access to Lunches for Students Act of 2019 or the School MEALS Act of 2019. 2.Expanding direct certificationSection 9(b)(4)(F)(iii)(II)(bb) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(4)(F)(iii)(II)(bb)) is amended by inserting in not more than 3 school years after measures.
 3.Direct certification improvement grants and technical assistanceSection 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the following:
			
				(16)Direct certification improvement grants and technical assistance
 (A)DefinitionsIn this paragraph: (i)Eligible entityThe term eligible entity means—
 (I)a State agency; and (II)a Tribal organization.
 (ii)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (iii)Rate of direct certificationThe term rate of direct certification means the percentage of children eligible for direct certification under paragraphs (4) and (5) for a school year that were directly certified under those paragraphs for that school year.
 (iv)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (B)Grants (i)In generalThe Secretary shall provide grants to eligible entities that administer the school lunch program under this Act to improve the rate of direct certification in the State in which the eligible entity is located.
 (ii)PriorityIn providing grants under clause (i), the Secretary shall give priority to States and Tribal organizations with the lowest rates of direct certification.
 (iii)Use of fundsAn eligible entity that receives a grant under clause (i) shall use the grant funds to pay costs relating to improving the rate of direct certification in the State or Indian Tribe, as applicable, including the cost of—
 (I)improving technology relating to direct certification; (II)providing technical assistance to local educational agencies;
 (III)newly implementing or revising a direct certification system or process in the State (including at local educational agencies in the State) or Indian Tribe, including the cost of equipment; and
 (IV)coordinating with multiple public benefits programs to increase the rate of direct certification, including by conducting feasibility studies and demonstration projects under section 18(c).
							(C)Food Distribution Program on Indian reservations
 (i)In generalThe Secretary shall provide grants to States and Tribal organizations administering the food distribution program on Indian reservations under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b))—
 (I)in the case of a Tribal organization, if applicable, to establish a rate of direct certification of children that are members of households receiving assistance under that program; or
 (II)to improve the rate of direct certification of children that are members of households receiving assistance under that program.
 (ii)Use of fundsA State or Tribal organization receiving a grant under this subparagraph shall use the funds to pay the costs described in subparagraph (B)(iii).
 (D)Technical assistanceThe Secretary shall provide technical assistance to assist the recipients of grants under subparagraphs (B) and (C), and other eligible entities, as appropriate, in improving the rates of direct certification.
					(E)Funding
 (i)In generalOn October 1, 2019, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this paragraph $28,000,000, to remain available until expended.
 (ii)Food Distribution Program on Indian reservationsOf the funds transferred to the Secretary under clause (i), the Secretary shall use not less than $2,000,000 to carry out subparagraph (C).
 (iii)Technical assistanceOf the funds transferred to the Secretary under clause (i), the Secretary shall use not more than $3,000,000 to carry out subparagraph (D).
 (iv)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under clause (i), without further appropriation..
 4.Enhancing the community eligibility optionSection 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)) is amended—
 (1)in clause (iv)— (A)in subclause (I)(bb)—
 (i)by striking as of April 1 of the prior school year and inserting during the period beginning on April 1 of the prior school year and ending on the last day of that school year; and
 (ii)by striking as of April 1 of the school year prior and all that follows through subparagraph and inserting during the period beginning on April 1 of the covered school year and ending on the last day of the covered school year; and
 (B)by adding at the end the following:  (III)Definition of covered school yearIn this clause, the term covered school year means the school year prior to the first school year that a school or local educational agency elected to receive special assistance payments under this subparagraph.; and
 (2)in clause (x)— (A)in subclause (I), by striking for the next school year if, not later than June 30 of the current school year, and inserting if;
 (B)in subclause (II)(aa), by inserting , based on counts conducted by schools of identified students beginning on or after April 1 of that school year, after clause (viii); and
 (C)in subclause (IV)(aa), by inserting , based on counts conducted by schools of identified students beginning on or after April 1 of that school year, after clause (viii).
 5.Enhancing direct certificationSection 9(b)(15)(B)(ii)(III) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)(B)(ii)(III)) is amended by striking 10 and inserting 20.
 6.State performance on enrolling children receiving program benefits for free school mealsSection 4301(b) of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a(b)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (4)in the case of a State identified under clause (ii)(I) of section 9(b)(4)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(4)(F)), a description of—
 (A)the technical assistance provided to the State; and (B)the progress made by the State in implementing the measures and meeting the goals described in items (aa) through (cc) of clause (iii)(II) of that section..